Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Claims 1-20 are presented for examination.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/13/2021 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.


Drawings
The drawings filed on 11/30/2020 are accepted by the examiner.


Claim Rejections - 35 USC § 101
         35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement 


Claim 15-20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.            
Claim 15 recite “A computer readable storage medium storing instructions which, when executed by a processor, implement a service layer entity of a communications network and cause the service layer entity to perform operations comprising: receiving,  …”, In specification of the instant application storage medium does not have a specific definition and does not limit the claimed storage from being a transitory medium such as signal.  Pending claims are interpreted as broadly as their terms reasonably allow. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989).  The broadest reasonable interpretation of a claim drawn to a computer readable storage medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable storage medium, particularly when the specification is silent (See MPEP 2111.01).  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. §101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only Cf.  Animals – Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987)
Claims 16-20 inherit the deficiencies of the base claim 15 and therefore are non-statutory by virtue of their dependency.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Unagami et al. (US Publication No. 2014/0325592, hereinafter “Unagami”).

Regarding claim 1, Unagami does disclose a method implemented by a service layer entity, the method comprising: receiving, from an application service provider, a request to access data associated with a particular user of the service layer entity (Unagami, (para. [0148]), the portal server 200c transmits a request and the anonymization rule to the service provider server 300c in order to request the service provider server 300c for a service history relevant to the device history information); determining, based on the request to access the data, that one or more privacy policies Unagami, (para. [0149]), upon receiving, from the portal server 200c, the request for service information and the anonymization rule, the service provider server 300c anonymizes personal information of a user (user information) according to the anonymization rule, and generates a temporary identifier from the user ID of the user); generating, based on the one or more privacy policies, an anonymized data set that prevents the application service provider from determining one or more identifying characteristics of the particular user (Unagami, [para. [0150]), the service provider server 300c generates a signature for the temporary identifier, anonymized user information, and service history, and generates a service history certificate as shown in FIG. 8; (para. [0065]) where … … server provide … … … anonymized user information such that users are not identified from the user information); and sending, to the application service provider, the anonymized data set (Unagami, [para. [0150]), the service provider server 300c transmits the service history certificate and a public key certificate to the portal server 200c).  

Regarding claim 2, Unagami further discloses the method of claim 1, wherein generating the anonymized data set comprises one or more of removing at least a portion of the data and modifying at least a portion of the data (Unagami, (para. [0107]) the anonymization rule shown in FIG. 5 specifies that the item of "Name" is to be deleted, and the item of "Address" is abstracted to the name of city by omitting further details of the address. The item of "Birth date" is abstracted to year by omitting month and day. The item of "Gender" is provided as it is, and the item of "Mail address" and the item of "Hobby" are deleted).  

Regarding claim 3, Unagami further discloses the method of claim 2, wherein modifying at least a portion of the data comprises one or more of abbreviating at least a portion of the data, substituting at least a portion of the data, shuffling at least a portion of the data, and encrypting at least a portion of the data (Unagami, (para. [0107-0108]), the anonymization rule shown in FIG. 5 specifies that the item of "Name" is to be deleted, and the item of "Address" is abstracted to the name of city by omitting further details of the address. The item of "Birth date" is abstracted to year by omitting month and day. The item of "Gender" is provided as it is, and the item of "Mail address" and the item of "Hobby" are deleted).  

Regarding claim 4, Unagami further discloses the method of claim 1, wherein the one or more privacy policies comprise one or more user policies associated with the particular user, one or more application service provider policies, and one or more legal policies (Unagami, (para. [0108]), the anonymization rule specifies attribute information items to be deleted or abstracted among items of attribute information included in user information (personal information of a user), and specifies that at least one of the items of "Gender", "Age", "Age range", "Address", and "Occupation" is to be included, as an item of attribute information, in anonymized user attribute information. In this manner, part of items of attribute information included in user information (personal information) stored in the servers are deleted or abstracted so that resulting anonymized user attribute information does not allow identification of a user but does allow generation of proposal information).  

Regarding claim 5, Unagami further discloses the method of claim 1, wherein the request to access the data associated with the particular user comprises one or more characteristics associated with the application service provider (Unagami, (figure 8), temporary identifier, service provider signature).  

Regarding claim 6, Unagami further discloses the method of claim 5, further comprising selecting, based at least on the one or more characteristics associated with the application service provider, one or more of a plurality of privacy policies associated with the particular user (Unagami, (para. [0149] and figure 8), the service provider server 300c anonymizes personal information of a user (user information) according to the anonymization rule).  

Regarding claim 7, Unagami further discloses the method of claim 1, wherein sending the anonymized data set comprises sending, to the application service provider, at least one of an indication that the data has been anonymized and an indication of the anonymization techniques used to anonymize the data (Unagami, (para. [0105]), the anonymization rule generation unit 211 determines whether or not each item of the attribute information is to be deleted or abstracted, based on a combination of the type of an operation indicated by the device history …. and the type of a service indicated by the service history stored … … … If an item of attribute information in user information does not allow identification of a user, the anonymization rule generation unit 211 determines whether or not to delete or abstract the item of attribute information based on a combination of a type of the service and a type of the operation).

Regarding claim 8, the substance of the claimed invention is similar to that of claim 1. Accordingly, this claim is rejected under the same rationale.

Regarding claim 9, the substance of the claimed invention is similar to that of claim 2. Accordingly, this claim is rejected under the same rationale.

Regarding claim 10, the substance of the claimed invention is similar to that of claim 3. Accordingly, this claim is rejected under the same rationale.

Regarding claim 11, the substance of the claimed invention is similar to that of claim 4. Accordingly, this claim is rejected under the same rationale.

Regarding claim 12, the substance of the claimed invention is similar to that of claim 5. Accordingly, this claim is rejected under the same rationale.

Regarding claim 13, the substance of the claimed invention is similar to that of claim 6. Accordingly, this claim is rejected under the same rationale.

Regarding claim 14, the substance of the claimed invention is similar to that of claim 7. Accordingly, this claim is rejected under the same rationale.

Regarding claim 15, the substance of the claimed invention is similar to that of claim 1. Accordingly, this claim is rejected under the same rationale.

Regarding claim 16, the substance of the claimed invention is similar to that of claim 2. Accordingly, this claim is rejected under the same rationale.

Regarding claim 17, the substance of the claimed invention is similar to that of claim 3. Accordingly, this claim is rejected under the same rationale.

Regarding claim 18, the substance of the claimed invention is similar to that of claim 4. Accordingly, this claim is rejected under the same rationale.

Regarding claim 19, the substance of the claimed invention is similar to that of claim 5. Accordingly, this claim is rejected under the same rationale.

Regarding claim 20, the substance of the claimed invention is similar to that of claim 6. Accordingly, this claim is rejected under the same rationale.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORSHED MEHEDI	whose telephone number is (571) 270-7640. The examiner can normally be reached on M - F, 8:00 am to 4:00 pm EST.    If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey L. Nickerson can be reach on (469) 295-9235. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from their Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (In USA or Canada) or 571-272-1000.

/MORSHED MEHEDI/Primary Examiner, Art Unit 2432